Citation Nr: 0010710	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 5, 1995, 
for an award of service connection for psychiatric disability 
with headaches, dysarthria, and ataxia involving the left 
arm, side and leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to May 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In January 1998, the Board denied the issue of "[e]ntitlement 
to an effective date earlier than April 5, 1995, for an award 
of service connection for psychiatric disability with 
headaches, dysarthria, and ataxia involving the left arm, 
side and leg."  Thereafter, the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In response to a Motion for Summary Affirmance and 
for Remand ("Motion") dated in November 1998, the Court, in 
an August 1999 Memorandum Decision, vacated the January 1998 
Board decision and remanded the appeal to the Board for 
development to include directing the RO to issue a Statement 
of the Case (SOC) bearing on the issue of entitlement to an 
effective date earlier than April 5, 1995, for an award of 
service connection for psychiatric disability with headaches, 
dysarthria, and ataxia involving the left arm, side and leg, 
on the basis of a May 1983 rating decision having involved 
clear and unmistakable error. 

REMAND

As was noted by the Court in its Memorandum Decision, the RO, 
in its above-cited October 1995 rating decision (which 
awarded a 100 percent combined rating, effective from April 
5, 1995, for residuals of inservice brain tumor and surgery), 
determined that a May 1983 rating decision involved clear and 
unmistakable error (C&UE) owing to the rating board's failure 
to address the matters of service connection for certain 
residuals of an inservice brain tumor and craniotomy.  In 
correspondence dated in March 1996, the veteran conveyed 
disagreement in which he alleged that the proper effective 
date for the 100 percent rating awarded in the October 1995 
rating decision was January 1983, the effective date assigned 
for an award of service connection for a number of 
disabilities traceable to his inservice brain tumor, as 
adjudicated in the May 1983 rating decision which was deemed 
to have been erroneous in the October 1995 rating decision.  
Given the foregoing, then, and in compliance with the Court's 
above-addressed directive that the veteran be issued a SOC 
bearing on the issue of entitlement to an effective date 
earlier than April 5, 1995, for an award of service 
connection for psychiatric disability with headaches, 
dysarthria, and ataxia involving the left arm, side and leg, 
on the basis of a May 1983 rating decision having involved 
C&UE, further development to facilitate the accomplishment of 
the same by the RO is specified in the remand below.  Such 
development, finally, would in any event be required in order 
to comport with the rationale subsequently advanced by the 
Court in Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
advise him of his opportunity, in 
accordance with Kutscherousky v. West, 12 
Vet. App. 369 (1999), to submit 
additional evidence and argument bearing 
on the certified issue listed on the 
title page as well as the issue for which 
the RO is directed hereinbelow to address 
in a SOC.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue listed on the 
title page.

3.  If the issue stated on the title page 
is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case 
(SSOC).  The veteran should also be 
provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision.  In addition, whether 
or not it becomes incumbent on the RO to 
issue the foregoing SSOC to the veteran, 
the RO must, in any event, issue a SOC to 
the veteran addressing the above-
identified claim for an effective date 
earlier than April 5, 1995, for an award 
of service connection for psychiatric 
disability with headaches, dysarthria, 
and ataxia involving the left arm, side 
and leg, on the basis of a May 1983 
rating decision having involved C&UE.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


